
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.23


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT ("Agreement"), dated as of November 11, 2002
by and between AMERIVISION COMMUNICATIONS, INC., an Oklahoma corporation (the
"Company5') and ROBERT COOK ("Executive ").

        IN CONSIDERATION of the premises and the mutual covenants set forth
below, the parties hereby agree as follows:

        1.    Employment.    The Company hereby agrees to employ Executive as
its President and Chief Executive Officer and Executive hereby accepts such
employment, on the terms and conditions set forth in this Agreement.

        2.    Term.    The period of employment of Executive by the Company
under this Agreement (the "Initial Term") shall commence on November 11, 2002
(the "Commencement Date") and shall continue through November 10, 2003. Unless
one party provides the other thirty days Notice of Termination or the parties
mutually agree to non-renewal of this Agreement, the Agreement shall be
automatically renewed for two additional periods of twelve (12) months (the
"Extended Terms"). The Employment Period and the Extended Terms, if any shall
collectively constitute the "Employment Period." The Employment Period may be
terminated before the end of the initial Term or the Extended Terms, if any, in
accordance with Section 6 of this Agreement.

        3.    Position and Duties.    During the Employment Period, Executive
shall report directly to the Chairman of the Company's board of directors (the
"Chairman"). Executive shall have those powers and duties normally associated
with the position of a President and Chief Executive Officer. Executive shall
devote substantially all of his working time, attention and energies (other than
absences due to illness or vacation) to the performance of his duties for the
Company. Notwithstanding the above, Executive shall be permitted, to the extent
such activities do not interfere with the performance by Executive of his duties
and responsibilities under this Agreement or violate Sections 9(a), (b) or
(c) oft s Agreement, to (i) manage Executive's personal, financial and legal
affairs, (ii) serve on civic or charitable boards or committees and
(iii) subject to the approval of the board of directors of the Company (the
"Board"), serve on the board of directors or other similar governing body of any
other corporation or other business entity or trade organization.

        4.    Place of Performance.    The principal place of employment and
performance of duties by Executive shall be at the Company's principal executive
offices in Oklahoma City Oklahoma. The Executive shall be permitted to commute
between San Antonio, Texas and Oklahoma City, Oklahoma for up to six (6) months
of the Initial Term and thereafter, unless otherwise approved by the Chairman,
shall be required to reside in the greater Oklahoma City metropolitan area.

        5.    Compensation and Related Matters.    

        (a)  Base Salary. During the Initial Term, the Company shall I pay
Executive a base salary at the rate of $180,000 per year ("Base Salary").
Executive's Base Salary shall be paid in approximately equal installments in
accordance with the Company's customary payroll practices. Executive's Base
Salary shall be subject to increase, but not decrease, pursuant to annual review
by and in the discretion of the Board or on about the end of anniversaries of
the Commencement Date. Such increased Base Salary shall then constitute the Base
Salary for all purposes of this Agreement.

        (b)  Annual Incentive Bonus. Executive shall have a target annual
incentive bonus of 60% of Base Salary, contingent upon meeting written
performance goals established by the Board. The performance goals shall be
based, at least in part, on the Company's revenues and other similar
specifically measurable items to be determined as of the end of he Company s
fiscal year or as of such other designated e as the Board may establish.
Executive shall submit propose performance goals for his annual incentive bonus
to he Board within the first forty-five (45) days of the Initial

--------------------------------------------------------------------------------




Term and the Extended Terms, if any, and the final performance goals shall be
established by the Board and provided to Executive within forty-five (45) days
thereafter. The annual incentive bonus, if any, shall be paid to Executive
within thirty (30) days following the end of the Company's fiscal year or other
designated time for performance.

        (c)  Stock Grant. The Company shall transfer to Executive, five thousand
(5,000) shares of Company Common Stock (the "Stock") on each anniversary of the
Commencement Date during the Employment Period, for a total of up to fifteen
thousand (15,000) shares of Stock, subject to the terms of an agreement
regarding the repurchase of the S o k a he end of the Employment Period to be
submitted to executive as soon as practicable after the Commencement Date and to
be effective as of the date of this Agreement. In connection with the transfer
of the Stock, Executive shall make a timely election to include in gross income
the value of the Stock on the date of grant pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended (the "Code"). Upon notification from
Executive that he has made such election, the Company shall pay to Executive an
additional payment in an amount necessary to cause the net amount of such
payment that is retained by Executive after the calculation and deduction of any
federal, state and local income taxes and employment taxes on such payment to be
equal to Executive s income taxes attributable to the Stock and Executive's
decision under Section 83(b) of the Code in connection with the Stock.

        (d)  Expenses. The Company shall promptly reimburse Executive for all
reasonable business expenses upon the presentation of reasonably itemized
statements of such expenses in accordance with the Company's policies and
procedures now in force or as such policies and procedures may be modified with
respect to executive officers of the Company or, alternatively, as approved by
the Chairman.

        (e)  Vacation. Executive shall be entitled to three (3) weeks of paid
vacation during the Initial Term and four (4) weeks of paid vacation during each
of the Extended Terms, if any.

        (f)    Welfare. Pension and Incentive Benefit Plans Related Benefits.
During he Employment Period, Executive (and his spouse and/or dependents to the
extent provided the applicable plans and programs) shall be entitled to
participate in and be covered under any welfare benefit plans o programs
maintained by the Company from time to time for the benefit of its similarly
situated employees pursuant to the terms of such plans and programs, including,
without limitation, any medical, life, hospitalization, dental, disability,
accidental death and dismemberment and other insurance plans and programs.
During the Employment Period, Executive shall also be eligible to participate in
any pension, retirement, savings and other employee benefit plans and programs
maintained from time to time by the Company for the benefit of similarly
situated employees. In addition, the Company shall pay Executive a medical
coverage supplement in the amount of $2,458 per year, subject to increase or
decrease as required in connection with modifications, if any, to the Company s
group medical coverage. The Company's shall also pay up to $1,200 per year in
premiums for an insurance policy on Executive's life with a death benefit up to
$300,000. Executive shall be the owner of and have the right at all times to
designate the beneficiary on such life insurance policy.

        (g)  Signing Bonus. The Company shall pay Executive a Signing Bonus in a
gross amount of 24,000. The Signing Bonus shall be payable in six (6) equal
installments on the Company's regular paydays beginning with the first pay day
in the seventh (7th) month of the Initial Term provided that no installment of
the Signing Bonus shall be paid unless the Board determines, in its sole
discretion that such payment would be prudent and consistent with good business
practice at that time based on the Company's profitability and cash flow.

        (h)  Relocation, Temporary Housing and Related Items. The Company shall
reimburse Executive for reasonable, out-of-pocket expenses incurred in
connection with closing costs and realtor's fees on the sale of his current
residence in San Antonio, Texas (the "Sale Expenses"). The Company shall also
pay to relocate the Executive's residence to the greater Oklahoma City, Oklahoma
metropolitan area, including moving costs of his house hold belongings and
related expenses

--------------------------------------------------------------------------------




necessary to efficiently affect Executive's relocation of his household
belongings (collectively, the "Relocation Payment"). The Relocation Payment
shall be based on quotes obtained from no fewer than three (3) professional
moving companies and shall be subject to approval by the Chairman. No
reimbursement of the Sale Expenses or payment of the Relocation Payment will be
made for expenses incurred after the end of the sixth (6) month of the Initial
Term unless specifically authorized by the Board. In the event Executive
voluntarily leaves his employment with he Company or is terminated for "Cause"
(as such term is hereafter defined), prior to the end of the Initial Term
Executive shall repay the Company an amount equal to the Sales Expenses and
Relocation Payment, within thirty (30) days after his termination of employment.
During the first six (6) months of the Initial Term, the Company shall allow
Executive use of its corporate apartment and all furniture and facilities
connected with such apartment as temporary housing pending relocation of his
residence. During the same period, pending relocation of his residence, the
Company shall allow Executive access to, and maintain for his business and
personal use, a 1997 Cadillac automobile currently owned by the Company. A
similar vehicle will be provided in the event the Cadillac becomes unavailable.
Executive shall also be reimbursed for up to one economy class airline ticket
per week for round-trip travel between San Antonio, Texas and Oklahoma City,
Oklahoma during the first six (6) months of the Initial Term or until Executive
relocates his residence, whichever occurs earlier. Such airline tickets may be
used by Executive or his spouse, at his option.

        6.    Termination.    Executive's employment under this Agreement may be
terminated during the Employment Period under the following circumstances:

        (a)  Death. Executive's employment under this Agreement shall terminate
upon his death.

        (b)  Disability. If, as a result of Executive's incapacity due to
physical or mental illness, Executive shall have been substantial unable to
perform his duties under this Agreement (with or without reasonable
accommodation, as defined under the Americans With Disabilities Act), for a
period of six (6) consecutive months, and the Company shall have the right to
terminate Executive's employment under this Agreement for "Disability", by
providing a thirty (30) day Notice of Termination to Executive pursuant to
Section 7(a) and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement by the Company.

        (c)  Cause. The Company shall have the right to terminate Executive's
employment at any time for Cause and such termination in and of itself shall not
be, nor shall it be deemed to be, a reach of this Agreement by the Company. For
purposes of this Agreement, the Company shall have "Cause" to terminate
Executive's employment upon:

        (i)    Executive's conviction of a felony by a federal or state court of
competent jurisdiction; or

        (ii)  an act of dishonesty taken by Executive which results or is
intended to result in proper personal enrichment of Executive and/or expense to
the Company;

        (iii)    an act of moral turpitude which substantially impairs
Executive's ability to a function as the Company's President and Chief Executive
Officer and/or which substantially and negatively pacts Board's and/or the
Chairman's confidence in Executive or

        (iv)  Executive's failure to follow a direct, reasonable and lawful
order from the Board and/or the Chairman, within the reasonable scope of
Executive's duties, which failure, if curable, is not cured within fifteen
(15) days.

Cause shall not exist under paragraphs (i), (ii), (iii) or (iv) above unless and
until the Company has delivered to Executive a copy of a resolution duly adopted
by not less than three-fourths (3/4) of the Board (excluding Executive) at a
meeting of the Board called and held for such purpose finding that in the good
faith opinion of the Board Executive was guilty of the conduct set forth in
paragraphs (i), (ii), (iii) or (iv) and specifying the particulars thereof in
detail. Such resolution may

--------------------------------------------------------------------------------

be sent to Executive prior to or contemporaneously with a Notice of Termination
under Section 7(a).

        (d)  Voluntarily or Without Cause. Executive shall have the right to
voluntarily terminate his employment or the Company shall have the right to
terminate Executive's employment under this Agreement without Cause by providing
the other with a thirty (30) day Notice of Termination, and such termination
shall not in and of itself be, nor shall it be deemed to be, a breach oft s
Agreement.

        7.    Termination Procedure.    

        (a)  Notice of Termination. Any termination of Executive's employment by
the Company or by Executive during the Employment Period (other than termination
due to death pursuant o Section 6(a) shall be communicated by written Notice of
Termination to the other party in accordance with Section 12. For purposes of
this Agreement, a "Notice of Termination" shall mean a written notice written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive's employment under the
provision so indicated.

        (b)  Date of Termination. "Date of Termination" shall mean (i) if
Executive's employment is terminated by his death, the date of his death (ii) if
Executive's employment is terminated for Disability pursuant to Section 6(b),
thirty (30) days after Notice of Termination (provided that Executive shall not
have returned to the substantial performance of his duties on a full-time basis
during such thirty (30) period), ('ii) if Executive's employment is terminated
for Cause pursuant to Section (c) the date the Notice of Termination is sent to
Executive, or (iv) if Executive's employment is terminated for any reason
pursuant to Section 6(d), thirty (30) days after one party sends Notice of
Termination to the other or such later termination date as is set forth in such
Notice of Termination.

        8.    Compensation Upon Termination or During Disability.    In the
event of Executive's Disability or termination of his employment under this
Agreement during the Employment Period, the Company shall provide Executive with
the payments and benefits set forth below. Executive acknowledges and agrees
that the payments set forth in this Section 8, and the other agreements and
plans referenced in this Agreement, constitute the sole compensation and damages
for termination of his employment during the Employment Period. Executive also
agrees that the Company shall have the right to deduct any amounts owed by
Executive to the Company for any reason, including, without limitation, due to
Executive's misappropriation of Company funds, from the payments set forth in
this Section 8.

        (a)  Disability. During any period that Executive fails to perform his
duties under Agreement as a result of incapacity due to physical or mental
illness ("Disability Period'), Executive shall continue to receive his full Base
Salary set forth in Section 5(a) until his employment is terminated pursuant to
Section 6(b). In the event Executive's employment is terminated for Disability
pursuant to Section 6(b):

        (i)    the Company shall pay to Executive (A) his Base Salary and
accrued vacation pay through the Date of Termination, as soon as practicable
following the Date of Termination, an (B) provide Executive with disability
benefits pursuant to the terms of any Company disability programs;

        (ii)  the Company shall reimburse Executive pursuant to Section 5(d)for
reasonable business expenses incurred, but not paid, prior to such termination
of employment; and

        (iii)    Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to Executive following such termination to which
he is otherwise entitled in accordance with the terms and provisions of any
plans or programs of the Company.

--------------------------------------------------------------------------------




        (b)  Termination By Company without Cause. If Executive's employment is
terminated by the Company without Cause:

        (i)    the Company shall pay to Executive (A) his Base Salary and
accrued vacation pay through the Date of Termination, as soon as practicable
following the Date of Termination, and (B) Severance Pay, in equal monthly
installments or a lump sum at the Company's discretion, according to the
following schedule:

Length of Employment


--------------------------------------------------------------------------------

  Months of Base Salary

--------------------------------------------------------------------------------

1—6 months   1 month
7—12 months
 
5 months
13-24 months
 
12 months
25-36months
 
12months

        (ii)  provided that if Executive has relocated his residence from San
Antonio, Texas to the greater Oklahoma City, Oklahoma metropolitan area during
the first six months of employment and prior to the date of the Notice of
Termination, he shall be deemed to have and shall be paid Severance Payments as
if he were employed by the Company at least seven (7) months;

        (iii)    the Company shall reimburse Executive pursuant o Section 5(d)
for reasonable business expenses incurred, but not paid, prior to such
termination of employment; and

        (iv)  Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to Executive following such termination to which
he is otherwise entitled in accordance with the terms and provisions of any
plans or programs of the Company

        (c)  Cause. Death or Voluntarily By Executive. If Executive's employment
is terminated by the Company for Cause, due to Executive's death or voluntarily
by Executive:

        (i)    the Company shall pay Executive (or his legal representative or
estate) his Base Salary and his accrued vacation pay (to the extent required by
law pr the Company's vacation policy) through the Date of Termination, as soon
as practicable following the Date of Termination; period, Executive will not,
directly or indirectly, on his own behalf or on behalf of any third party,
solicit or attempt to induce any employee of the Company to terminate his or her
employment with the Company to be employed by Executive or a third party.

        (ii)  the Company shall reimburse Executive for his legal representative
or estate pursuant to Section 5(d) for reasonable business expenses incurred,
but not paid, prior to such termination of employment, unless such termination
resulted from a misappropriation of Company funds; and

        (iii)    Executive (or his legal representative or estate) shall be
entitled to any other rights, compensation and/or benefits as may be due to
Executive following such termination to which he is otherwise entitled in
accordance with the terms and provisions of any plans or programs of the
Company.

Confidential Information. Ownership Documents and Other Items Non-Solicitation
of Employees and Business.

        (a)  Confidential Information. During the Employment period and
thereafter, Executive shall hold in a fiduciary capacity for the benefit of the
Company all trade secrets and confidential information, knowledge or data
relating to the Company and its businesses and investments and its affiliates,
which shall have been obtained by Executive during Executive's employment by the
Company and which is not generally available public know edge (other than by
acts by Executive in violation of this Agreement). Except as may be required as
may be required or appropriate in connection with his carrying out his duties
under this Agreement, Executive shall not, without the

--------------------------------------------------------------------------------

prior written consent of the Company or as may otherwise be required by law or
any legal process, or as is necessary in connection with any adversarial
proceeding against the Company (in which case Executive shall use his reasonable
best efforts in cooperating with the Company in, obtaining a protective order
against disclosure by a court of competent jurisdiction), communicate or divulge
any such trade secrets, information, knowledge or data to anyone other than the
Company and those designated by the Company or on behalf of the Company in the
furtherance of its business or to perform duties under this Agreement.

        (b)  Removal of Documents: Rights to Products: Other Property. All
records, files, drawings, documents, models, equipment, and the like relating to
the Company's business and its affiliates, which Executive has control over
shall not be removed from the Company's premises without its written consent,
unless such removal is in the furtherance of the Company's business or is in
connection with Executive's carrying out his duties under this Agreement and, if
so removed, shall be returned to the Company promptly after termination of
Executive's employment under this Agreement, or otherwise promptly after removal
if such removal occurs following termination of employment. Executive shall
assign to the Company all rights to trade secrets and other products relating to
he Company's business developed by him alone or in conjunction with others at
any time while employed by he Company. Executive shall also return to the
Company all Company-provided vehicles in his possession or control.

        (c)  Protection of Business. During the Employment Period and until the
first anniversary of Executive's Date of Termination (regardless of the reason
for termination of employment), the Executive will not, directly or indirectly,
on his own behalf o behalf of any third party, solicit or attempt to induce any
existing customers or accounts of the Company or its affiliates to cease doing
business with the Company or its affiliates. During the same time period,
Executive will not, directly or indirectly, on his own behalf or on behalf of
any third party, solicit or attempt to induce any employee of the Company to
terminate his or her employment with the Company to be employed by Executive or
a third party.

        (d)  Injunctive Relief. In the event of a breach or threatened breach of
this Section 9, Executive agrees that the Company a shall be entitled to
injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach Executive acknowledging that damages would be
inadequate and insufficient.

        (e)  Continuing Operation. Except as specifically provided in this
Section 9, the termination of Executive's employment or of this Agreement shall
have no effect on the continuing operation of this Section 9.

        9.    Arbitration.    The parties agree that Executive's employment and
this Agreement relate to interstate commerce, and that any disputes, claims or
controversies between Executive and the Company which may arise out of or relate
to the Executive's employment relationship or this Agreement shall be settled by
arbitration. This agreement to arbitrate shall survive the termination of this
Agreement. Any arbitration shall be accordance with the Rules of he American
Arbitration Association or another national arbitration service that is mutually
agreeable to the parties. The arbitration shall be undertaken pursuant to the
Federal Arbitration Act. Arbitration will be held in Oklahoma City, Oklahoma
unless the parties mutually agree on another location. The decision of the
arbitrator(s) will be enforceable in any court of competent jurisdiction. The
parties agree that the arbitrator(s) may allocate administrative and arbitrator
fees, the parties' other costs and expenses of arbitration and the parties'
attorneys' fees and require that such items be paid in any manner in which such
item would have been awarded by a court of competent jurisdiction. Nothing in
this agreement to arbitrate, however, shall preclude the Company from obtaining
injunctive relief from a court of competent jurisdiction prohibiting any ongoing
breaches by Executive of this Agreement including, without limitation,
violations of Section 9.

--------------------------------------------------------------------------------

        10.    Successors Binding Agreement.    

        (a)  Company's Successors. No rights or obligations of the Company under
this Agreement may be assigned or transferred except that the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

        (b)  Executive's Successors. No rights or obligations of Executive under
this Agreement may be assigned or transferred by Executive ether than his rights
to payments or benefits under this Agreement, which may be transferred only by
will or the laws of descent and distribution. Upon Executive's death, this
Agreement and all rights to of Executive under this Agreement shall inure to the
benefit of and be enforceable by Executive's beneficiary or beneficial personal
or legal representatives, or estate, to the extent any succeeds to person
succeeds to Executive's interests under this Agreement. Executive shall be
entitle to select and change a beneficiary or beneficiaries to receive any
benefit or compensation payable under this Agreement following Executive's death
by giving the Company written notice thereof. In the event of Executive's death
or a judicial determination of his incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer his beneficiary (ies),
estate or other legal representative(s). If Executive should die following his
Date of Termination while any amounts would still be payable to him under this
Agreement if he had continued to live, all such amounts unless otherwise
provided shall be paid in accordance with the terms of this Agreement to such
person or persons so appointed in writing by Executive, or otherwise to his
legal representatives or estate.

        11.    Notice.    For e purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to Executive:

At his last known address
evidenced on the Company's
payroll records.

If to the Company:
Amerivision Communications, Inc.
5900 Mosteller, Suite 1800
Oklahoma City, OK 73112
Attention: David Clark, Chairman of the Board

or to such other address as any party may have furnished to the others in
writing in accordance with this Agreement, except that notices of change of
address shall be effective only upon receipt.

        12.    Taxes and Withholding.    All payments hereunder shall be subject
to tax in accordance it the federal Internal Revenue Code, as amended from time
to time, and any applicable rules or regulations promulgated thereunder and in
accordance with applicable state statutes, rules and regulations. All payments a
shall be subject to any required withholding of Federal, state and local taxes
pursuant to any applicable law, rule or regulation.

        13.    Miscellaneous.    No provisions of this Agreement may be amended,
modified or waived unless such amendment or modification is agreed to in writing
and signed by Executive and by a duly authorize officer of the Company, and such
waiver is set forth in writing and signed by the party to be charged. No waiver
by either party hereto at any time of any breach by the other party hereto of
any condition or provision of this Agreement to performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. The respective rights and
obligations of the parties under this agreement shall survive Executive's

--------------------------------------------------------------------------------


termination of employment and the termination of this Agreement to the extent
necessary for the intended preservation of such rights and obligations. The
validity, interpretation, construction and performance of this Agreement
governed by the laws of the State of Oklahoma without regard to its conflicts of
law principles.

        14.    Validity.    The invalidity or unenforceablity of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other en provision of this Agreement, which shall remain in full force
and effect.

        15.    Entire Agreement.    Except as provided elsewhere herein, this
Agreement sets forth the entire agreement of the parties with respect to its
subject matter and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party to this
Agreement with respect of such subject matter.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.


 
 
AMERIVISION COMMUNICATIONS, INC.
 
 
By:
 
/s/  DAVID CLARK      

--------------------------------------------------------------------------------

Chairman of the Board
 
 
 
 
/s/  ROBERT D. COOK      

--------------------------------------------------------------------------------

Robert Cook

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
